DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
System species (note that applicant may elect one of species I-VI and none or any of species A-C in addition):
Species I (Fig. 1): This embodiment features an adjustable retractor assembly with expansion stop to prevent over expansion.
Species II (Fig. 2): This embodiment features an adjustable retractor assembly with ratcheted connectors which reversibly fixes the retractor blades.
Species III (Fig. 3): This embodiment features an adjustable retractor assembly with retractor blades which can be reversibly positioned on the frame.
Species IV (Fig. 4): This embodiment features an adjustable retractor assembly which may be locked.
Species V (Fig. 5): This embodiment features an adjustable retractor assembly with ratchet features which may engage the connector.

Blade assembly (if alternative to elected system blades):
	Species A (Fig. 7): This embodiment features a retractor blade paired with a coupler.
Frame segment assembly (if alternative to elected system frame segment):	
Species A (Fig. 8): This embodiment features a C-shaped ratcheted frame.
Frame segment connector (if alternative to elected system frame segment connector):
Species A (Fig. 9): This embodiment features a connector engaging with a ratcheted  retractor frame.
Applicant is required, in reply to this action, to elect a single System species to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is further required to elect (a) the blade assembly of the elected system or of Fig. 7, (b) the frame segment of the elected system or of Fig. 8, AND (c) the frame segment connector of the elected system or of Fig. 9. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  All claims appear to be generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-IV and A-C lack unity of invention because even though the inventions of these groups require the technical feature of an adjustable surgical retractor comprising: 
a retractor frame having an adjustable circumference comprising a first and second frame segment and two connectors, the first and second frame segment comprising: a first and second substantially straight arm portion and a middle portion connecting the first and second substantially straight arm portions;
and two or more retractor blades coupled to the frame where the face of the retractor blade forms an angle with the plane of the frame, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ramon Efu et al. (JP 2018523558 A) (hereon referred to as Ramon).  
Ramon teaches an adjustable surgical retractor (see Fig. 1A) comprising: 
a retractor frame having an adjustable circumference (see Para. [0025]) comprising a first and second frame segment and two connectors (see Fig. 1), the first and second frame segment comprising: 
a first (101) and second (102) substantially straight arm portion and a middle portion connecting the first and second substantially straight arm portions (see Fig. 1A);
and two or more retractor blades (107) coupled to the frame where the face of the retractor blade forms an angle with the plane of the frame (see Para. [0008]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773